DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steve Cho on 03/04/2021.

The application has been amended as follows: 
6. The gas generating apparatus of claim 1, wherein the drive motor has a shell, and the shell has no control circuit board inside; the gas generating apparatus

12. The gas generating apparatus of claim 11, wherein the drive motor has a shell, and the shell has no control circuit board inside; the gas generating apparatus

Allowed Claims
Claim(s) 1-19 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 1 with special attention given to the limitation claiming “a water tank comprising a casing and forming an accommodating space for accommodating an electrolyzed water an electrolytic device disposed in the accommodating space of the water tank… a water pump comprising a stirring fan and a drive motor, wherein the stirring fan is accommodated in the accommodating space to drive the electrolyzed water flowing, and the drive motor is configured for driving the stirring fan to promote the electrolyzed water flowing to cooling tube; and an output tube configured in the accommodating space of the water tank to receive the electrolyzed water driven by the stirring fan”. The closest prior art is Lin (US 2015/0144483 A1) and Boyle (US 2008/0302670 A1). Lin teaches a water tank with a space for an electrolytic device (see e.g. Fig 1 of Lin). However, the tank of Lin does not comprise a water pump comprising a stirring fan and a drive motor, wherein the stirring fan is accommodated in the accommodating space to drive the electrolyzed water flowing. Boyle teaches a system 

Claim 11: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 11 with special attention given to the limitation claiming “a water tank comprising a casing and forming an accommodating space for accommodating an electrolyzed water… a water pump comprising a stirring fan and a drive motor, wherein the stirring fan is accommodated in accommodating space to promote the electrolyzed water flowing through the cooling device, and the drive motor is configured for driving the stirring fan to promote the electrolyzed water flowing”. The closest prior art is Lin (US 2015/0144483 A1) and Boyle (US 2008/0302670 A1). Lin teaches a water tank with a space for an electrolytic device (see e.g. Fig 1 of Lin). However, the tank of Lin does not comprise a water pump comprising a stirring fan and a drive motor, wherein the stirring fan is accommodated in the accommodating space to drive the electrolyzed water flowing. Boyle teaches a system comprising a fan (see e.g. #14 on Fig 1 of Boyle) and a pump for pushing water (see e.g. #13). However, the fan is not involved in moving the water because it is part of a heat exchanger system (see e.g. [0031] of Boyle) and neither the fan nor pump are within a water tank with a space for an electrolytic device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961.  The examiner can normally be reached on 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795